Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on October 04, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 11-20, 22-24 (re-numbered as 1-13) are allowed.

Claims 1-10, and 21 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Saalini V. Sekar (Reg. # 77,928) on January 20, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1-10.	(Canceled)

11.	(Currently Amended) A non-transitory computer-readable medium comprising:
hash table instructions comprising:
initialization instructions that, when executed, cause one or more processors to perform an initialization process for initializing a lock-free hash table having a storage bitmap, a metadata table, and a storage array;
insert instructions that, when executed, cause one or more processors to perform an insert process for inserting a key-value pair into the lock-free hash table, wherein the insert process includes:
receiving a key and a value;
hashing the key to obtain a hashed key;
mapping the hashed key to a start location, wherein mapping the hashed key to the start location includes:
performing h modulo n, where h is the hashed key and n is a number of slots in the storage array;
locating an unoccupied location in a storage array based on the start location and using a storage bitmap;
adding the value to a slot of the storage array corresponding to the unoccupied location; and
adding the hashed key and the unoccupied location to a mapping entry in a metadata table; and
lookup instructions that, when executed, cause one or more processors to perform a lookup process for returning a value corresponding to a given key from the lock-free hash table.

12.	(Original) The method of claim 11, wherein the initialization process includes contiguously creating the storage bitmap, the metadata table, and the storage array as fixed-size memory regions in memory.

13.	(Original) The method of claim 11, wherein the insert process does not call an operating-system-level memory function.

14.	(Original)The method of claim 13, wherein the insert process does not call a memory manager function of one provided by the hash table instructions.

15.	(Original) The method of claim 11, wherein the insert process includes an operation that uses the storage bitmap to identify available slots in the storage array of the lock-free hash table.

16.	(Original) The method of claim 15, wherein the insert process identifies available memory in the storage array of the lock-free hash table using linear probing with respect to a start location determined based on the hashed key.

17.	(Original) The method of claim 15, wherein the insert process identifies available memory in the storage array of the lock-free hash table using linear probing with respect to a start location determined based on a hashed key.

18.	(Original) The method of claim 11, wherein the insert process includes using linear probing to identify available memory locations in the storage array of the lock-free hash table.

19.	(Original) The method of claim 11, wherein the insert process uses linear probing to resolve hash collisions.

20.	(Original) The method of claim 11, wherein the insert process is lock free with respect to the lock-free hash table.

21.	(Canceled)

22.	(Currently Amended) The method of claim 11,
wherein the hashed key is a number



23.	(Currently Amended) The method of claim 11, wherein locating the unoccupied location includes:
determining whether a bit of the storage bitmap corresponding to the start location indicates that a slot of the storage array at the start location in the storage array is available.

24.	(Currently Amended) The method of claim 11, further comprising:
receiving a second key;
hashing the second key to obtain a second hashed key;
mapping the second hashed key to a start location;
locating a second mapping entry in the metadata table corresponding to the second key; and
returning a second value stored in the storage array in a location specified in the mapping entry. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. Prior arts –
Cho et al. (Pub. No. : US 20170255709 A1) teaches a system for updating an index structure of a graph database storing a graph. During operation, the system includes, in the index structure, a first compressed edge store containing a first compact representation of edges in the graph at a first virtual time and a first series of updates to the edges after the first virtual time. At a second virtual time, the system creates a second compact representation of the edges from the first compact representation and the first series of updates. The system then appends, to the second compact representation, a second series of updates to the edges after the second virtual time to produce a second compressed edge store. A set of processes for accessing a lock-free hash table stored in memory on a computer system is executed. The processes may include a single write process and multiple read processes. Next, the processes and the lock-free hash table are used to index a graph database storing a graph. The graph may include a set of nodes, a set of edges between pairs of nodes, and a set of predicates.
Attaluri et al. (Pub. No. : US 20140214855 A1) teaches Collisions in hash tables are reduced by removing each empty bucket from a hash table and compacting the non-empty buckets, generating a map of the hash table indicating a status of the buckets of the hash table, and accessing data in the hash table by applying a hash key to the generated map to determine a corresponding bucket containing the data. 
Schneider et al. (Pub. No. : US 20200034440 A1) teaches generate a hash entry of a hash table implementing a key-value store that comprises a plurality of buckets associated with corresponding keys where a given bucket comprises a bucket index having two or more entries for storage of values that hash to a key associated with the given bucket. The processing device is also configured to allocate blocks in non-volatile memory, to split the given bucket into chunks each comprising at least one entry of the bucket index, and to persist the hash table to the non-volatile memory utilizing a direct mapping of the chunks of the given bucket to respective designated block offset positions in the allocated blocks. Persisting the hash table comprises storing first and second chunks of the given bucket in first and second allocated blocks.
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claim 11. Particularly the prior art of record fails to teach insert instructions that, when executed, cause one or more processors to perform an insert process for inserting a key-value pair into the lock-free hash table, wherein the insert process includes: receiving a key and a value; hashing the key to obtain a hashed key; mapping the hashed key to a start location, wherein mapping the hashed key to the start location includes: performing h modulo n, where h is the hashed key and n is a number of slots in the storage array; locating an unoccupied location in a storage array based on the start location and using a storage bitmap; adding the value to a slot of the storage array corresponding to the unoccupied location; and adding the hashed key and the unoccupied location to a mapping entry in a metadata table; and lookup instructions that, when executed, cause one or more processors to perform a lookup process for returning a value corresponding to a given key from the lock-free hash table.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 12-20, 22-24 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169